

	

		III

		109th CONGRESS

		1st Session

		S. RES. 340

		IN THE SENATE OF THE UNITED STATES

		

			December 20, 2005

			Ms. Landrieu submitted

			 the following resolution; which was referred to the

			 Committee on Banking, Housing, and Urban

			 Affairs

		

		RESOLUTION

		Expressing the sense of the Senate that

		  lenders holding mortgages on homes in communities of Louisiana devastated by

		  Hurricanes Katrina and Rita should extend current mortgage payment forbearance

		  periods and not foreclose on properties in those communities until such time

		  that Congress can consider legislation to provide relief to those

		  homeowners.

	

	

		Whereas the Gulf Coast of the United States has

			 experienced one of the worst hurricane seasons on record;

		Whereas Hurricane Katrina and multiple levee breaks

			 destroyed an estimated 205,330 homes in Louisiana;

		Whereas 18,752 businesses in Louisiana, 41 percent of the

			 overall number of businesses in the State, sustained catastrophic damage from

			 Hurricane Katrina and Hurricane Rita;

		Whereas according to the Bureau of Economic Analysis at

			 the Department of Commerce, personal income has fallen more than 25 percent in

			 Louisiana in the third quarter of 2005;

		Whereas in the time since Hurricanes Katrina and Rita, the

			 Small Business Administration has only approved 20 percent of disaster loan

			 applications for homeowners in Louisiana and has a backlog of more than 101,400

			 applications for this assistance as of December 20, 2005;

		Whereas of the 11,644 homeowner disaster loan applications

			 that have been approved in Louisiana by the Small Business Administration, only

			 835 have been fully disbursed;

		Whereas, in response to these circumstances, commercial

			 banks, mortgage banks, credit unions, and other mortgage lenders instituted

			 90-day loan forbearance periods after Hurricane Katrina and did not require

			 home owners in Louisiana to make mortgage payments until on or about December

			 1, 2005;

		Whereas after the termination of the 90-day forbearance

			 period, many home and business owners have received notice from their lenders

			 that they face foreclosure unless they make a lump sum balloon payment in the

			 amount of the mortgage payments previously subject to forbearance; and

		Whereas foreclosure on homes and businesses in Louisiana

			 will have a detrimental impact on the economy of the State, will deprive

			 property owners of their equity at a time when they can least afford it, and

			 will have a negative impact on lenders who will be holding properties that may

			 not be readily saleable on the open market: Now, therefore, be it

		

	

		That it is the sense of the Senate

			 that—

			(1)Congress should

			 consider legislation to provide relief to homeowners in Louisiana whose

			 properties were devastated by Hurricanes Katrina and Rita; and

			(2)commercial banks,

			 mortgage banks, credit unions, and other mortgage lenders should extend

			 mortgage payment forbearance to March 31, 2006, in order to allow Congress the

			 time to consider such legislation.

			

